DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 11/24/2021 (“Amendment”). Claims 1-19 are currently under consideration. The Office acknowledges the amendments to claims 1-15, as well as the addition of new claims 16-19. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Regarding claim 1, line 8 should have an “and” at the end to indicate that the processor is the last element of the apparatus.
Regarding claim 14, 
Further regarding claim 14, there should be an “and” before the last wherein clause.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, it is unclear how the following are consistent: “each surge section is a time period” and “extract[ing] the time period in which the surge section is present.” Does the surge section refer to the time period, or to the data within the time period?
Regarding claim 18, it is unclear how the classified surge sections can be transmitted to a display to display the classified surge sections. Claim 1 recites classifying each surge section. This is understood to be the derivation of some kind of data from the surge sections. However, it is unclear whether the derived data is what is transmitted for display, or whether it is the surge section itself (a surge section that has been classified is a classified surge section). This lack of clarity is exacerbated by the issue noted above.
Claims 2-13 and 15-19 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-13 and 15-19 are directed to an “apparatus” and a “non-transitory computer-readable storage medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 14 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 14 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
detecting one or more surge sections; extracting one or more feature amounts for each of the surge sections; classifying each of the surge sections based on the one or more feature amounts; and extracting the time period in which the surge section is present, and extracting an amount of change in blood pressure in the time period, as one of the feature amounts.
The detecting, classifying, and extracting steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of the obtained time series data, they would be able to identify surge sections and extract features based on visual observation, and then classify based on a mental comparison.
Prong Two: Claims 1 and 14 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a programmed processor, a loop-shaped apparatus), and
add insignificant extra-solution activity (the pre-solution activity of: obtaining the time series data; using generic data-gathering components (e.g. at least one sensor)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the classification is not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 14 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a non-transitory computer-readable medium (claim 15)), 
further describe the abstract idea (e.g. classification by mapping in a space (claim 2), extracting particular features (claim 3), identifying a section based on particular points and relationships (claim 4), calculating a statistic (claim 6), judging a level of danger or time correspondence (claims  8, 10), calculating surge frequency and relating it to a sleep index (claim 13), and visualizing/obtaining different graphical plots (claims 5, 7, 9, 11, and 12), classify surge sections based on axes and quadrants (claim 19), etc.), 
further describe the pre-solution activity (or the structure used for such activity) (e.g. obtaining data for a plurality of users (claim 12), using a plurality of sensors (claim 16), using a pump and an air bag to press the pressure sensor against the user (claim 17), etc.), and
introduce post-solution activity (e.g. controlling a display (claims 5, 7, 9, 11, and 12), transmitting data to a display and instructing the display to display (claim 18), etc.). 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. the visualization in a few of the claims is seen as mere extra-solution activity because an improvement to the technology is not evident, and the claims do not actually include the display, such that only the function of enabling output is claimed, not actual output). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0342473 (“Hirahara”) in view of US Patent 3,754,545 (“Weinstein”).
Regarding claim 1, Hirahara teaches [a] blood pressure measurement apparatus (Title) comprising: at least one sensor (Fig. 1, blood pressure measuring apparatus 100 includes pressure sensor 40) configured to obtain time-series data of a systolic blood pressure, a diastolic blood pressure, or an average blood pressure, indicating a blood pressure value that changes in conjunction with a 
Hirahara does not appear to explicitly teach wherein the blood pressure measurement apparatus is loop-shaped and configured to be worn on an arm of a user (although at least the cuff/sensor portion is loop-shaped and configured to be worn on an arm - ¶ 0023).
Weinstein teaches a loop-shaped blood pressure measurement apparatus worn on the arm of a user (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Hirahara loop-shaped, as in Weinstein, for conveniently carrying both the cuff and the housing/electronics as one unit.
Regarding claim 6, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein further teaches wherein: the at least one processor is programmed to calculate a statistic regarding the one or more feature amounts (Hirahara: ¶ 0059, obtaining an average 
Regarding claim 14, Hirahara teaches [a] blood pressure measurement method (Title) comprising: obtaining, with at least one sensor (Fig. 1, blood pressure measuring apparatus 100 includes pressure sensor 40), time-series data of a systolic blood pressure, a diastolic blood pressure, or an average blood pressure, indicating a blood pressure value that changes in conjunction with a plurality of heartbeats (Fig. 4, time on the x-axis, pressure on the y-axis - also see the oscillation shown in Fig. 3, in which a pulse wave, like the pulse wave of Fig. 4, has systolic and diastolic pressures (compare to Applicant’s own Fig. 7)), the systolic blood pressure, the diastolic blood pressure or the average blood pressure being obtained for each heartbeat and continuously during a period when the time-series data is obtained (Figs. 3 and 4, as above, the pulse wave is obtained continuously and for each heartbeat), and the at least one sensor being a pressure sensor, an impedance sensor, or a photoelectric sensor (Fig. 1, pressure sensor 40); detecting, with at least one processor (Fig. 1, computing portion 65 - ¶ 0032), within the time-series data, one or more surge sections such that each surge section is a time period in which time-series data of the systolic blood pressure, the diastolic blood pressure, or the average blood pressure rises and falls (detecting different sections as shown in Fig. 4); extracting, with the at least one processor, one or more feature amounts for each of the surge sections (detecting e.g. A.sub.1 for one surge section and A.sub.2 for another surge section, as shown in Fig. 4); classifying with the at least one processor, each of the surge sections based on the one or more feature amounts (classifying the surges to determine whether they can be used for calculating blood pressure, as described in ¶ 0038), wherein the extracting is accomplished by extracting the time period in which the surge section is present (Fig. 4, T.sub.1 and T.sub.2), and extracting an amount of change in blood pressure in the time period (Fig. 4, A.sub.1 and A.sub.2), as the one or more feature amounts (see ¶ 0055), … .
Hirahara does not appear to explicitly teach wherein the blood pressure measurement method is implemented with an apparatus that houses the at least one sensor and the at least one processor, and the apparatus is loop-shaped and configured to be worn on an arm of a user (although at least the cuff/sensor portion is loop-shaped and configured to be worn on an arm - ¶ 0023).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Hirahara loop-shaped, as in Weinstein, for conveniently carrying both the cuff and the housing/electronics as one unit.
Regarding claim 15, Hirahara-Weinstein teaches [a] non-transitory computer-readable storage medium having stored therein instructions executable by one or more processors to perform he blood pressure measurement method of claim 14 (Hirahara: ¶¶s 0030 and 0032, a program stored on RAM or ROM that facilitates the blood pressure measurement procedure - also see claim 14 above).
Regarding claim 18, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein further teaches wherein the processor is programmed to transmit the classified surge sections to a display and instruct the display to display the classified surge sections (Hirahara: after the classification described in ¶ 0038, the data is displayed as described in ¶ 0039).

Claims 2, 5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara-Weinstein in view of US Patent Application Publication 2017/0277858 (“Okubo”).
Regarding claim 2, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein does not appear to explicitly teach wherein the at least one processor is programmed to map each of the surge sections in a space, a number of dimensions of the space being greater than or equal to 1 and less than or equal to a number of feature amounts, and each axis of the space corresponding to one of the feature amounts.
Okubo teaches mapping features, as part of classification, using a 2D space (Fig. 12, an outlier test to determine whether a particular sample is abnormal. This test detects degree of abnormality, as described in ¶ 0099, between e.g. blood pressure and pulse rate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 2D space to evaluate e.g. the time period and change amount features of Hirahara, as in Okubo, for the purpose of more easily visualizing the degree of similarity/coincidence contemplated by Hirahara (Okubo: Fig. 12), and as the simple substitution of one 
Regarding claim 5, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein does not appear to explicitly teach wherein: the at least one processor is programmed to control a display to visualize each of the surge sections classified by the at least one processor with use of the one or more feature amounts as one or more axes.
Okubo teaches controlling a display to map features, as part of classification, using a 2D space (Fig. 12, an outlier test to determine whether a particular sample is abnormal. This test detects degree of abnormality, as described in ¶ 0099, between e.g. blood pressure and pulse rate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 2D space to evaluate e.g. the time period and change amount features of Hirahara, as in Okubo (on the display of the combination), for the purpose of more easily visualizing the degree of similarity/coincidence contemplated by Hirahara (Okubo: Fig. 12), and as the simple substitution of one known method of comparison (that of Hirahara, based on a difference between features) for another (that of Okubo, based on a distance from a center), with predictable results (detecting outliers, or values outside a threshold).
Regarding claim 7, Hirahara-Weinstein teaches all the features with respect to claim 6, as outlined above. Hirahara-Weinstein does not appear to explicitly teach wherein: the at least one processor is programmed to control a display to visualize each of the surge sections classified by the at least one processor with use of the statistic regarding the one or more feature amounts as one or more axes.
Okubo teaches controlling a display to map features, as part of classification, using a 2D space (Fig. 12, an outlier test to determine whether a particular sample is abnormal. This test detects degree of abnormality, as described in ¶ 0099, between e.g. blood pressure and pulse rate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use e.g. a 3D space to evaluate e.g. the time period, blood pressure change, and successive change amount features of Hirahara, as in Okubo (on the display of the 
Regarding claim 8, Hirahara-Weinstein teaches all the features with respect to claim 6, as outlined above. Hirahara-Weinstein does not appear to explicitly teach wherein: the at least one processor is programmed to judge a level of danger of a biological body based on a threshold value for comparison with the statistic, the threshold value being associated with a level of danger that is set in advance in correspondence with the statistic.
Okubo teaches calculating a level of risk/danger (in Fig. 12, determining how close the features are to the center, which corresponds to an aggregate measure of other samples - see ¶ 0099) based on threshold values set in advance and corresponding with statistical data (in Fig. 12, the different rings correspond to regions where a measurement is considered more of an outlier the farther it is from the center).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine how abnormal a user’s e.g. rise time is, based on the distance measures taught by Okubo, for the purpose of detecting increased risk of disease (Okubo: ¶ 0100 - i.e., a large deviation from a normal range indicates disease).
Regarding claim 9, Hirahara-Weinstein-Okubo teaches all the features with respect to claim 8, as outlined above. Hirahara-Weinstein-Okubo further teaches wherein: the at least one processor is programmed to control a display to visualize each of the surge sections in accordance with the level of danger, wherein a danger reference corresponding to the threshold value is set in order to judge whether or not a surge is dangerous (in Okubo, the distance thresholds from the center of Fig. 12. It would have been prima facie
Regarding claim 12, Hirahara-Weinstein-Okubo teaches all the features with respect to claim 5, as outlined above. Hirahara-Weinstein-Okubo further teaches wherein the at least one sensor obtains the time-series data for each of a plurality of users, and the at least one processor is programmed to control the display to visualize each of the surge sections for each of the users (Okubo: in Fig. 12, the different marks may or may not be from the same subject. However, Fig. 29 teaches comparing data between multiple subjects, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to visualize the surge data from multiple subjects in Fig. 12 to obtain a more representative/accurate result for the center, thereby enabling detection of abnormal results based on a patient population rather than just one subject).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirahara-Weinstein in view of US Patent Application Publication 2013/0023776 (“Olde”).
Regarding claim 3, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein further teaches wherein the at least one processor is programmed to extract, as the one or more feature amounts for each of the surge sections, a rise time from when the surge starts until when the surge reaches a peak (Hirahara: Fig. 4, T.sub.1 or T.sub.2), … and an amount of change of the blood pressure in the rise time (Hirahara: Fig. 4, A.sub.1 or A.sub.2). 
Hirahara-Weinstein does not appear to explicitly teach, as a feature amount, a fall time from when the surge reaches the peak until when the surge ends.
Olde teaches obtaining a fall time of a heart pulse as a feature for classifying heart pulses and calculating a cardiovascular property therefrom (¶ 0052, fall time being a shape feature of the pulse wave - also see Fig. 3, steps 308 and 310, describing the associated classification). Olde uses rise time and an amount of blood pressure change in a similar manner (¶ 0052 describes evaluating the maximum amplitude of the pulse as well as its rise time).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also evaluate a fall time parameter in Hirahara, as in Olde, for the purpose of using all of these parameters to evaluate a cardiovascular property of a patient (Olde: Abstract), enabling expanded diagnosis (Olde: ¶ 0036).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirahara-Weinstein in view of US Patent Application Publication 2016/0360980 (“Sinha”).
Regarding claim 10, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein does not appear to explicitly teach wherein: the at least one processor is programmed to judge whether a detected surge section corresponds to a time in a dosage period based on a dosage record.
Sinha teaches a judgment unit modulating medication provision (¶ 0093, the structure that performs automatic modulation), including e.g. dosage level, frequency, or medication regimen, based on a characterized blood pressure variation (¶ 0093).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect whether the surges of Hirahara corresponded to a time in a dosage period, as in Sinha, for the purpose of automatically modulating medication provision to thereby control the surges (Sinha: ¶ 0093).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirahara-Weinstein-Sinha in view of Okubo.
Regarding claim 11, Hirahara-Weinstein-Sinha teaches all the features with respect to claim 10, as outlined above. Hirahara-Weinstein-Sinha does not appear to explicitly teach wherein: the at least one processor is programmed to control a display to visualize each of the surge sections in accordance with whether or not the surge section corresponds to a time in the dosage period.
Okubo teaches controlling a display to visualize pulse wave pattern data together with changes in ambient temperature, showing their relationship (Fig. 4, ¶ 0038).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to visualize the surges of Hirahara together with the dosage data of Sinha, as exemplified in Okubo (using the display of the combination), for the purpose of being able to see their relationship and thus more intuitively understand how certain medication affects blood pressure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirahara-Weinstein in view of US Patent Application Publication 2006/0200011 (“Suzuki”).
Regarding claim 13, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein does not appear to explicitly teach wherein: the at least one processor is programmed to: calculate an occurrence frequency of the surge sections; and calculate an apnea-hypopnea index based on the occurrence frequency with reference to a relationship between the surge section occurrence frequency and an apnea-hypopnea index, the relationship being acquired in advance.
Suzuki teaches a frequency calculation unit configured to calculate an occurrence frequency of surges (Fig. 18, the structure that outputs the graph of blood pressure increase frequency). Suzuki also teaches calculating an apnea-hypopnea index based on the occurrence frequency and a relationship between the two, known in advance (¶¶s 0143 and 0144 describe obtaining the index for a sleep apnea syndrome from the counted number of blood pressure increases).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the units of Suzuki into Hirahara to relate its blood pressure surges to a sleep apnea index, for the purpose of being able to obtain additional diagnostic measures from the blood pressure data (Suzuki: ¶ 0143).

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara-Weinstein in view of US Patent Application Publication 2004/0193061 (“Sato”).
Regarding claim 16, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein does not appear to explicitly teach a plurality of sensors configured to obtain the time-series data of the systolic blood pressure, the diastolic blood pressure, or the average blood pressure, one of the plurality of sensors being the at least one sensor.
Sato teaches using a plurality of pressure sensors to obtain blood pressure data (Fig. 1, pressure sensor array 11, ¶ 0065).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor array in the combination as in Sato, as the simple 
Regarding claim 17, Hirahara-Weinstein teaches all the features with respect to claim 1, as outlined above. Hirahara-Weinstein further teaches a pump and an air bag, and the air bag is configured to be inflated by the pump (Hirahara: Fig. 1, cuff 10 and pump 20), but does not appear to explicitly teach the air bag being configured to press the at least one sensor against the arm of the user.
Sato teaches using a plurality of pressure sensors to obtain blood pressure data, by pressing the pressure sensors against the wrist (Fig. 1, pressure sensor array 11, ¶ 0065).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor array in the combination as in Sato, pressing the pressure sensors against the user, as the simple substitution of one type of pressure sensor arrangement (that of Hirahara) for another (that of Sato) with predictable results (Sato: ¶ 0065).

Allowable Subject Matter
Claims 4 and 19 are allowable over the prior art, but re objected to as being dependent upon rejected base claims. Therefore, they will be allowed if related 35 USC 112(b) and 35 USC 101 rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 4, the prior art of record fails to teach or fairly suggest, in a blood pressure measurement apparatus, detecting a surge section based on the conditions specifically claimed, in combination with all other recited limitations. With respect to claim 19, the prior art of record fails to teach or fairly suggest, in a blood pressure measurement apparatus, classifying surge sections by determining which quadrant each surge section falls into, the quadrants formed in a space having rise time on one axis and fall time on another axis, in combination with all other recited limitations.
US Patent Application Publication 2016/0356897 (“Aoki”) describes mapping rise and fall times on different axes for the purpose of classification (Fig. 11 and related description, e.g. ¶ 0031), but the mapping is for gamma and neutron ray pulses, not blood pressure pulses.

Response to Arguments
Applicant’s arguments filed 11/24/2021 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are added. The amendments with respect to the interpretations under 35 USC 112(f) are persuasive, and the interpretations are accordingly withdrawn.
The amendments and arguments with respect to the rejections under 35 USC 101 are not persuasive. The claims do not recite a particular machine because there is insufficient detail to describe the machine (see MPEP 2106.05(b)). The recitation of a “sensor” and a “processor” are general rather than particular. Further, e.g. the sensor is involved in extra-solution activity and therefore does not impose meaningful limits on the claims. The fact that the apparatus is “loop-shaped” is not considered enough detail, since there are many different kinds of machines with this shape. I.e., this is a very general element. Further, this machine is not necessary to achieve Applicant’s argued judging ability. A large number of different machines, as long as they receive pulse pressure data, can perform this judging. Generating diagnostic information is insufficient for eligibility, especially when the diagnostic information is not used for any practical purpose. Therefore, the claims remain rejected under 35 USC 101.
In response to the arguments regarding the rejections under 35 USC 102, they are only persuasive to the extent that Hirahara does not explicitly teach a loop-shaped apparatus. However, a new grounds of rejection is made under 35 USC 103 in further view of Weinstein. It is noted that e.g. claim 1 does not recite calculating a fall time, but only detecting a time period in which data rises and falls. In Fig. 4 of Hirahara, the data rises and falls. Further, Fig. 3 of Hirahara shows that the data is obtained continuously. 
Therefore, all claims except for claims 4 and 19 are rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791